internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-119218-02 date date legend date taxpayer trust law firm trust company spouse date year llc company partnership dear sir this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this letter responds to your request plr-119218-02 the facts and representations submitted are summarized as follows on date spouse created trust as part of an estate plan presented to spouse by law firm attorneys from law firm drafted the trust instrument spouse named trust company and taxpayer as trustees of trust spouse funded trust on date the representatives of law firm explained to taxpayer and spouse the benefits of allocating their gst_exemption to trust taxpayer agreed to split spouse’s gift to trust for gift_tax purposes taxpayer and spouse each timely filed a form_709 united_states gift generation-skipping_transfer_tax return for year although documents prepared contemporaneously with the trust instrument indicate taxpayer’s intention to make trust exempt from the generation-skipping_transfer_tax a miscommunication between taxpayer’s legal and accounting advisors resulted in none of taxpayer’s gst_exemption being allocated to trust on taxpayer’s gift_tax_return taxpayer represents that she relied on her accounting advisors to prepare the gift_tax_return and upon review of the return was not aware that her gst_exemption had not been properly allocated to trust article first paragraph a subparagraph of trust provides that during spouse’s life the trustee may in the trustee’s discretion pay or apply so much or all of the net_income if any of the trust fund to or for_the_use_of such member or members of a class of persons consisting of one or more organizations contributions to which are deductible for federal_income_tax purposes under sec_170 of the internal_revenue_code spouse’s descendants whenever born and trusts for the primary benefit of any of them hereinafter sometimes collectively referred to as the beneficiaries and individually referred to as a beneficiary in such amounts and proportions as the trustee shall determine in the trustee’s sole discretion accumulating any net_income not so paid or applied and adding the same to principal article first paragraph a subparagraph provides in part that during spouse’s life the trustee may at any time or times pay or apply so much or all of the principal of the trust fund to or for_the_use_of one or more of the beneficiaries as the trustee shall determine in the trustee’s sole discretion article first paragraph b subparagraph provides in part that ninety days after spouse’s death the trustee shall pay over to the legal_representative of spouse’s estate any trust property including without limitation any assets payable directly to the trustee at spouse’s death that shall be includible in spouse’s gross_estate for federal estate_tax purposes article first paragraph b subparagraph provides that upon the date ninety days after the death of spouse the trustee shall hold any trust property including without limitation any assets payable directly to the trustee at spouse’s death that shall not be includible in spouse’s gross_estate for federal estate_tax purposes as well as any property effectively bequeathed to the trustee pursuant to the provisions of plr-119218-02 spouse’s will in trust and shall dispose_of the property under article second of this agreement article second paragraph a provides in part that the trustee shall hold any property directed to be disposed of under this article in trust and shall manage invest and reinvest the same shall collect the income therefrom and the trustee may at any time or times pay or apply so much or all of the net_income therefrom and the principal thereof to or for_the_use_of such one or more beneficiaries in such amounts as the trustee shall determine in the trustee’s sole discretion article second paragraph b provides in part that spouse directs the trustee to consider the trust under this article as a family asset and to be liberal in the exercise of the discretion conferred upon the trustee and to use principal of such trust even to the entire amount thereof to meet the needs of spouse’s beneficiaries including without limitation to provide for their education to purchase or provide a home for any of them and to aid them at the time of marriage or in setting up a business rather than to preserve such principal for the benefit of the persons entitled thereto at the termination thereof you have represented that taxpayer has not allocated gst_exemption after the filing of the year gift_tax_return in addition no additions have been made to trust and no distributions to skip persons have been made from trust after the filing of the year gift_tax_return you have requested the following an extension of time to allocate taxpayer’s gst tax exemption and a ruling that the gift_tax value of the transfer as reported on the timely filed year gift_tax returns be used to determine the amount of gst_exemption allocated sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-119218-02 sec_26_2632-1 of the estate_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-119218-02 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayer may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to allocate gst_exemption to trust the allocation will be effective as of date the date of the transfers to trust and under sec_2642 the gift_tax value of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to trust the allocation should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-119218-02 the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes copy of this letter
